Case: 14-13116   Date Filed: 12/04/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13116
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:13-cr-60030-RNS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

SHANE MICHAEL BRASLOW,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 4, 2014)

Before HULL, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-13116     Date Filed: 12/04/2014    Page: 2 of 5


      Shane Braslow challenges his convictions for production of child

pornography, 18 U.S.C. § 2251(a), and inducing a minor to engage in sexual

activity, id. § 2322(b). We affirm.

                                I. BACKGROUND

      Braslow approached a woman, Zouaine Delacruz, pointed a camera at her,

and told her he was taking photographs “to put online.” He later grabbed Delacruz

and attempted to drag her into nearby bushes, but she escaped. Delacruz then gave

information to the police that identified Braslow’s vehicle. Delacruz later identified

Braslow as her attacker. The police obtained a warrant to search Braslow’s home

for evidence of his crimes against Delacruz and seized a computer from Braslow’s

house. The computer contained video recordings that depicted prepubescent

children engaged in sexual conduct.

      A federal grand jury indicted Braslow on charges of producing child

pornography and inducing a minor to engage in sexual activity. Braslow moved the

district court to suppress the evidence obtained from his house on the ground that

the search warrant was defective. The district court denied his motion. Braslow

then pleaded guilty to the charges, but reserved the right to appeal the denial of his

motion to suppress.




                                          2
              Case: 14-13116     Date Filed: 12/04/2014   Page: 3 of 5


                         II. STANDARDS OF REVIEW

      This appeal is governed by two standards of review. We review de novo

whether an affidavit for a search warrant established probable cause. United States

v. Mathis, 767 F.3d 1264, 1274–75 (11th Cir. 2014). We review a denial of a

request for a hearing under Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674

(1978), for abuse of discretion. United States v. Barsoum, 763 F.3d 1321, 1328

(11th Cir. 2014).

                                 III. DISCUSSION

      Braslow makes two arguments to support his contention that the evidence

from his computer should have been suppressed, but both arguments fail. We

discuss each argument in turn.

      First, Braslow argues that the evidence from his computer should be

suppressed because the search warrant was not supported by probable cause, but

we disagree. “To obtain a warrant, police must establish probable cause to

conclude that there is a fair probability that contraband or evidence will be found

in a particular place.” United States v. Gibson, 708 F.3d 1256, 1278 (11th Cir.

2013). The affidavit established that Braslow was at his house when police arrested

him, that he had changed clothes since the crime, and that he made statements

about uploading photographs to the internet. Based on this information, there was a




                                          3
              Case: 14-13116      Date Filed: 12/04/2014   Page: 4 of 5


“fair probability” that the house contained evidence of Braslow’s alleged crimes

against Delacruz. Gibson, 708 F.3d at 1278

      Second, Braslow contends that the district court erred when it denied his

request for a hearing to establish that the search warrant was based on “false or

recklessly misleading statements,” Franks v. Delaware, 438 U.S. 154, 98 S. Ct.

2674 (1978), but this argument fails too. A Franks hearing is warranted only

“where a defendant ‘makes a substantial preliminary showing’ that an affiant made

intentionally false or recklessly misleading statements (or omissions), and those

statements are ‘necessary to the finding of probable cause.’” Barsoum, 763 F.3d at

1328 (quoting Franks, 438 U.S. at 155–56, 98 S. Ct. at 2676). Braslow alleged that

the affiant falsely stated that Delacruz had said that Braslow changed clothes and

deliberately omitted statements that his girlfriend made about the camera, but

Braslow presented no evidence that the allegedly false statement or omissions were

deliberate or reckless. The district court did not abuse its discretion when it refused

to hold a hearing.

      And even if the affiant’s alleged errors were deliberate, they would not

affect the “finding of probable cause.” Id. at 1328. The police knew that Braslow

had changed his clothes; the affiant, at worst, misidentified only the source of that

information. And the omitted statements established only that Braslow’s girlfriend

had not seen photographs from Braslow’s camera on his computer or seen his


                                           4
               Case: 14-13116     Date Filed: 12/04/2014    Page: 5 of 5


camera in the house, during the twenty minutes she was there that morning. But

based on Braslow’s own statements that he was taking photographs of Delacruz to

“put online,” there was still a “fair probability” that evidence related to his crime

would be found in his house and on his computer. Gibson, 708 F.3d at 1278.

                                IV. CONCLUSION

      We AFFIRM Braslow’s convictions.




                                           5